BRITT, Judge.
Defendant contends first that the court erred in denying his motion to suppress evidence relating to the clothing he was wearing at the time of his arrest. There is no merit in this contention.
Clothing worn by a person while in custody under a valid arrest may be taken from him for examination, and, when otherwise competent, the clothing may be introduced into evidence at the trial. State v. Dickens, 278 N.C. 537, 180 S.E. 2d 844 (1971). The evidence was competent in this case if it was relevant. Evidence is relevant if it has any logical tendency to prove the fact in issue. 1 Stansbury’s N.C. Evidence § 77 (Brandis Rev. 1973). In this case the evidence was relevant in identifying defendant. Under the facts in this case it was not necessary that the victim give testimony positively identifying the clothing as that worn by the robber, only that it was similar. We hold that the evidence was properly admitted.
Defendant contends next that the trial court erred in admitting evidence of a “shoot out” between him and Deputy Sheriff Maxwell. He argues that evidence of the altercation with Maxwell was not relevant to the issues in this case and that the sole effect of the evidence was to inflame the jury to his prejudice. We find no merit in this contention.
It is well settled that evidence of flight by a defendant after a crime has been committed is competent as tending to show guilt. 4 Strong’s N.C. Index 3d, Criminal Law § 46. For a defend*253ant, while fleeing from police, to turn and shoot at them, we think is a stronger indication of guilt than the flight itself. We also think the evidence was admissible to show identity of the defendant. See Ibid § 34.5. If the evidence tending to show the commission of another offense by the defendant reasonably tends to prove a material fact in issue in the case being tried, the evidence will not be rejected merely because it incidentally shows that defendant is guilty of another crime. State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954). We hold that the evidence complained of was admissible.
We find no merit in defendant’s contention that the court erred in admitting into evidence State’s Exhibits 1 through 10. These exhibits, consisting of defendant’s clothing, a gun, ski mask, metal box, etc., were sufficiently identified and were relevant to the issues being tried. State v. Patterson, 284 N.C. 190, 200 S.E. 2d 16 (1973).
Defendant’s contention that the court erred in denying his motion for nonsuit is without merit. His argument on this contention is based primarily on the premise that the court erred in admitting the evidence hereinabove discussed and that without that evidence the State did not make out a case. Having held that the challenged evidence was properly admitted, we now hold that the evidence presented was more than sufficient to survive the motion for nonsuit.
Defendant contends next that the court erred in certain of its instructions to the jury. We note first that defendant did not comply with Rule 10 of the Rules of Appellate Procedure (287 N.C. 671, 698, 699) in noting exceptions to the portions of the charge he challenges. Nevertheless, we have reviewed the charge, with particular regard to the portions complained of, and conclude that the charge is free from prejudicial error.
We have considered the other contentions argued in defendant’s brief but conclude that they too are without merit.
In defendant’s trial and the judgment appealed from, we find
No error.
Judges HEDRICK and WEBB concur.